CORRECTED NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action supplements the previous notice of allowance mailed out on 09/20/21 to correct number of claims allowed on claim index/PTOL-37.
3.	Claims 29-44 are under examination.
4.	Claims 1-28 are canceled.

Response to Arguments
5.	Applicant’s amendment filed on 05/27/21, with respect to claims 29-42 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
6.	Applicant amendment filed on 05/27/21, with regards drawing objection (FIG. 1) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn.
7.	Applicant amendment filed on 05/27/21, with regards specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.


Allowable Subject Matter
8.	Claims 29-44 are allowed. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469